Opinion filed May 23, 2019




                                     In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00156-CV
                                   __________

              CHARLES TIMOTHY THOMAS, Appellant
                                        V.
                             LEO VENZOR, Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV1612490


                     MEMORANDUM OPINION
      Appellant, Charles Timothy Thomas, filed an untimely notice of appeal from
a judgment entered against him and in favor of Appellee, Leo Venzor. Upon
docketing this appeal, the clerk of this court wrote the parties and informed them
that the notice of appeal appeared to have been untimely filed. We requested that
Appellant respond and show grounds to continue the appeal.
      In response, Appellant filed a motion to allow late filing of his notice of
appeal. In the motion, counsel for Appellant explained that he had inadvertently
calendared the due date for the notice of appeal from the date of the trial court’s
findings of fact and conclusions of law—instead of from the date that the trial court
signed the final judgment. See TEX. R. APP. P. 26.1.(a).
        The documents filed in this court reflect that the trial court signed the final
judgment in this cause on January 15, 2019, and that Appellant timely filed a request
for findings of fact and conclusions of law on January 29, 2019. See TEX. R. CIV. P.
296. Thus, the notice of appeal was due to be filed on April 15, 2019—ninety days
after the judgment was signed. See TEX. R. APP. P. 26.1.(a)(4). Appellant’s notice
of appeal was filed on May 7, 2019, which was 112 days after the date that the trial
court signed the judgment. The notice of appeal was filed outside the fifteen-day
extension period permitted by TEX. R. APP. P. 26.3.
        Absent a timely notice of appeal, this court is without jurisdiction to consider
this appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex.
2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—
Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). We note that we are prohibited from suspending the rules “to alter
the time for perfecting an appeal in a civil case.” TEX. R. APP. P. 2. Thus, despite
the inadvertence in the late filing of the notice of appeal, we are unable to grant
Appellant’s motion to allow the late filing of the notice of appeal beyond the fifteen-
day extension period. See id. Because we are without jurisdiction, we must dismiss
the appeal. See TEX. R. APP. P. 42.3(a).
        Accordingly, we dismiss this appeal for want of jurisdiction.


May 23, 2019                                                                PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2